NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 17-1388
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                   FR'NEIL HICKSON
                                       a/k/a Philly

                                      Fr'neil Hickson
                                                 Appellant
                                       __________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. No. 1-16-cr-00279-001)
                      District Judge: Honorable Robert B. Kugler

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 24, 2017

                      BEFORE: GREENAWAY, JR, NYGAARD,
                           and FISHER, Circuit Judges


                                 (Filed: January 8, 2018)

                                       __________

                                        OPINION*
                                       __________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
NYGAARD, Circuit Judge.

       Fr’Neil Hickson brings this interlocutory appeal because he is convinced that the

District Court in New Jersey is violating the double-jeopardy clause by denying his

motion to dismiss charges of unlicensed dealing of firearms, conspiracy to deal said

firearms, and unlawful possession of a firearm by a convicted felon. The basis for his

claim is that he already has been prosecuted in the Northern District of Georgia of being a

felon in possession of firearms, which he links to this case. We will affirm.

       Hickson relies on the principle, generally attributed to Braverman v. United States,

317 U.S. 49 (1942), that “the double jeopardy clause prohibits [the government] from

splitting one conspiracy into several prosecutions.” United States v. Becker, 892 F.2d
265, 268 (3d Cir. 1989). He contends that the government has already prosecuted him in

Georgia for a piece of the conspiracy that it now alleges in the indictment against him in

the New Jersey District Court. Therefore, he asserts, the Georgia prosecution precludes

the government’s prosecution for any of the crimes alleged in New Jersey.

       To ascertain double jeopardy, we apply the well-established standard of

determining “whether each provision requires proof of a fact which the other does not.”

United States v. Xavier, 2 F.3d 1281, 1290 (3d Cir. 1993) (quoting Blockburger v.

United States, 284 U.S. 299, 304 (1932)).1 On January 7, 2016, Hickson pleaded guilty



1
  Hickson contends that whether double jeopardy was violated in a conspiracy case
depends on a totality of the circumstances test to determine if charges of conspiracy
raised in different indictments significantly overlap. United States v. Liotard, 817 F.2d
1074 (3d Cir. 1987). However, the Georgia indictment charged Hickson with a
                                             2
(in the Northern District of Georgia) to being a felon in possession of firearms in

violation of 18 U.S.C. § 922(g)(1). He was sentenced on March 24, 2016. To convict

Hickson of this crime, the government had to prove: “(1) that [Hickson] had previously

been convicted of a crime punishable by imprisonment for a term exceeding one year; (2)

that [Hickson] knowingly possessed a firearm; and (3) that the firearm had passed in

interstate commerce.” United States v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000).

       A federal grand jury in the District of New Jersey returned an indictment on June

15, 2016, that charged Hickson with three crimes. Count One of the indictment,

unlicensed dealing in firearms, requires the government to prove that Hickson was: (1) an

unlicensed firearm dealer, manufacturer or importer; (2) who, in the course of the

unlicensed business, was dealing, shipping, transporting or receiving firearms, and; (3)

the firearms had passed in interstate commerce. 18 U.S.C. § 922(a)(1)(A). His

prosecution in Georgia is distinct from Count One of the indictment because that charge

did not require proof of any licensure. 18 U.S.C. § 922(g)(1). Moreover, Count One of

the indictment in New Jersey does not require evidence that Hickson is a felon, which

was necessary for his Georgia prosecution.

       Count Two of the indictment charges Hickson with conspiracy to deal in firearms

without a license, requiring evidence of Hickson: (1) conspiring with one or more other

persons to commit any offense or defraud the United States; (2) and one or more persons

doing “any act to effect the object of the conspiracy.” 18 U.S.C. § 371. Count Two


standalone violation of 18 U.S.C. § 922(g)(1), not a conspiracy, making Liotard
inapplicable.
                                             3
requires evidence of an agreement with another person to carry out the crime; something

that was not necessary for his Georgia prosecution. Applying Blockburger, we can safely

conclude that Count One and Count Two charge crimes that are distinct from the crime to

which Hickson pleaded guilty in Georgia, and they do not run afoul of double jeopardy.

       Since Count Three arises from the same criminal statute for which he was

prosecuted in Georgia (felon in possession charge, pursuant to Section 922(g)(1)),

Hickson highlights factual connections between the Georgia prosecution and the

conspiracy charged in New Jersey as evidence of double jeopardy. He notes that the

woman who sold the firearms to him in Georgia, Sylvia Jackson, was a confidential

informant working with the same Bureau of Alcohol, Tobacco, and Firearms (ATF)

officers who were running the investigation of the alleged firearm conspiracy in New

Jersey. These officers were behind the firearm transaction that resulted in Hickson’s

Georgia prosecution. Hickson also highlights that Sylvia Jackson is married to Joshua

Jackson. This is important, Hickson says, because Joshua Jackson is charged as

Hickson’s co-conspirator, and is alleged to have been the source for all of the guns

involved in the gun-trafficking conspiracy. All of this, from Hickson’s view, is evidence

that the transaction between himself and Sylvia Jackson was merely part of the larger

alleged conspiracy that the government is now attempting to prosecute in New Jersey.

The problem, however, is that Hickson’s purchase of the twelve firearms in Sandy

Springs, Georgia on April 29, 2014, was a separate “incident of possession” that can—for

purposes of Section 922(g)(1)—stand apart from the act of illegal possession alleged in

the indictment. United States v. Tann, 577 F.3d 533, 537 (3d Cir. 2009). The record

                                             4
plainly shows that these were distinct acts of possession on different dates, involving

different guns, in different jurisdictions.2 These differences fatally undermine Hickson’s

assertion of double jeopardy as to Count Three of the indictment.3

       For all of these reasons, we will affirm the order of the District Court.




2
 The conspiracy indictment alleges Hickson possessed and distributed firearms in New
Jersey through April 2013. No one disputes that Hickson was arrested in Georgia on
April 29, 2014 for possessing guns distinct from those referenced in the indictment.
3
  Hickson also complains that the government used its discretion to prosecute the offense
in Georgia to leverage a plea by Hickson to the conspiracy charge. However, such a
negotiation tactic is well within the government’s discretion and does not legitimize his
assertion of double jeopardy.

                                              5